   Case 3:20-mj-05013-LHG Document 34 Filed 07/07/20 Page 1 of 1 PageID: 69



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
     v.                        *      CRIM. NO. 20-MJ-5013-06(LHG)
                               *
ALI ABBAS                      *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:
  ✔     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔     Video Teleconferencing

        Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

                Other:




Date:7/7/2020
                                                             Honorable Lois H. Goodman
                                                             United States Magistrate Judge
